Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phyllis Latka appeals from the district court’s order dismissing her wrongful death action for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated-by the district court. Phyllis v. Miles, No. 7:14-cv-00010-FL, 2015 WL 1410378 (E.D.N.C. Mar. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.